Citation Nr: 1337777	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  12-00 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J. All, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from April 1974 to April 1977 and October 1981 to November 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has indicated that he is unable to work due to his service-connected disability.  See September 2010 examination report.  This matter has not been developed for appellate review and is referred to the RO for appropriate action.
 

FINDING OF FACT

Throughout the rating period on appeal, the Veteran's right knee disability has been manifested by painful motion with functional loss equating to limitation of flexion no worse than 45 degrees; there is no objective evidence of limitation of extension, ankylosis, subluxation or lateral instability, symptomatic dislocation and/or removal of semilunar cartilage, impairment to the tibia or fibula, or genu recurvatum.



CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for degenerative joint disease of the right knee are met.  38 U.S.C.A. § 1155, 5170(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, with respect to the increased initial evaluation claim on appeal, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA's duty to notify has been satisfied through a notice letter dated June 2010, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  Additionally, the Veteran was provided a VA examination related to his claim in September 2010.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds this examination adequate for the purpose of evaluating the Veteran's right knee disability, as it involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, to include range-of-motion and joint stability testing, and an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has held that while the Board must review the entire record, it does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Initial Evaluation Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.21(a), 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court in Fenderson held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court also discussed the concept of the "staging" of ratings, finding that in such cases, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-127.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, assignment of separate ratings for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

With regard to the evaluation of a service-connected disability involving a joint rated on limitation of motion, the Court has held that adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 is required.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, or pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is currently service-connected for degenerative joint disease of the right knee and has been assigned an initial 10 percent disability evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.
Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee due to recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

The VA General Counsel also has held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  A zero percent evaluation is warranted where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. A zero percent evaluation is warranted where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted. 38 C.F.R. § 4.71a.

In September 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported right knee pain that had progressively worsened since an initial in-service injury in 1975, which had required surgery.  The Veteran reported that the pain in his knee had progressed to the point that he can no longer walk more than a few yards or stand for more than a few minutes.  He stated that he occasionally wears a brace because the knee tends to give way and pop.  He reported self-medicating with three to four tablets of Aleve per day and limiting activity as necessary to manage pain.  Additionally, the Veteran described weakness, stiffness, incoordination, and decreased speed of joint motion, as well as symptoms of inflammation, including warmth, redness, swelling, and tenderness.  He also reported locking episodes several times a week.  The Veteran stated he experienced severe flare-ups more than weekly, lasting one to two days.  These flare-ups are precipitated by increased activity and are usually alleviated by rest and medication.  As a result, the Veteran has found it difficult to maintain a normal lifestyle.  Because of his knee disability, the Veteran reported being unable to participate in any physical activity, including extended walking or riding a bike.  The Veteran's usual occupation is factory work and labor, but he reported being unemployed.

Examination of the Veteran revealed evidence of abnormal weight bearing, and his gait was observed as antalgic with poor propulsion.  The Veteran did not use any assistive devices.  The examination report noted the following physical findings: bony joint enlargement, deformity, edema, tenderness, weakness, abnormal motion, pain at rest, and guarding of movement.  There was no evidence of instability or crepitation, but clicks, snaps, and grinding were present.  The examiner found patellar abnormality, specifically subpatellar tenderness.  The meniscus, tendons, and bursae were normal.

X-rays of the Veteran's right knee revealed mild narrowing of the medial joint space with sclerosis of the medial tibial plateau.  The examiner observed an anterior osteophyte arising off the tibia, which may be along the medial joint line.  There was no evidence of a joint effusion.  The findings suggested mild medial joint compartment degeneration.  The Veteran was given a diagnosis of degenerative joint disease of the right knee.

With regard to range of motion, the VA examination reflects that the Veteran exhibited flexion of the right knee to 95 degrees without pain, with full extension to zero degrees.  On repetitive motion, the Veteran exhibited additional limitation of flexion to 45 degrees due to pain, but retained full extension to zero degrees.  The report noted that pain was the most important factor in limiting the Veteran's range of motion on repetition.  The Veteran was unable to bend his knee against resistance and grimaced with active range of motion of the knee.  See DeLuca, supra.

With regard to functional loss, the examiner opined that the Veteran's service-connected knee disability has a "significant effect" on his usual occupation and limits his ability to make a living.  The Veteran's occupational activities are impacted through decreased mobility; problems with lifting, carrying, and balance; difficulty reaching; lack of stamina; weakness or fatigue; decreased strength in the lower extremities; and pain.  On his usual daily activities, the Veteran's disability has a moderate impact on chores, shopping, traveling, bathing, dressing, and driving.  The disability prevents exercise, sports, and recreation.

After a careful review of the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's left knee disability warrants a 20 percent disability rating, pursuant to Diagnostic Code 5260.  While the evidence of record, medical and lay, does not reflect right knee limitation of flexion to less than 45 degrees, or any limitation of extension whatsoever, the competent evidence of record continually reflects the Veteran's limited flexion motion.  The record consistently and credibly details the Veteran's right knee flexion as being limited by pain and tenderness, as well as the functional and occupational impairment associated with his knee symptomatology, including walking and standing.  Upon consideration of the evidence highlighted above with all other evidence of record, the Board finds that the Veteran's right knee disability is most accurately evaluated based on limitation of flexion motion and most closely approximates flexion limited to 30 degrees, but no less.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260; see also Burton v. Shinseki, 25 Vet. App. 1 (2010).  Moreover, upon consideration of the evident functional impairment factors (i.e., pain and tenderness), as well as the severity and frequency the Veteran's right knee symptoms, the Board concludes that this 20 percent disability evaluation and the associated diagnostic criteria sufficiently portray the level of the Veteran's right knee functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59.  A higher evaluation for limitation of motion is not warranted because extension is full and limitation of function is not equivalent or approximate to a limitation of flexion of 15 degrees.  

In sum, based on the evidence of record, the Board finds that a 20 percent disability evaluation, and no more, for right knee limitation of flexion due to degenerative joint disease and pain is warranted.  Thus, the claim is granted.

The Board has considered whether staged ratings are warranted, but finds that they are not for application, as the evidence does not show that there are distinct periods of time where an evaluation higher than 20 percent for the Veteran's right knee disability is warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).

Consideration also has been given to assigning a disability rating under another diagnostic code.  However, there is no evidence that the Veteran has ankylosis in his right knee, that he has symptomatic dislocation and/or removal of semilunar cartilage in his right knee, that he has any impairment of the tibia or fibula in his right leg, or that there is genu recurvatum in his right knee.  Therefore, a disability rating under a separate diagnostic code is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  

Additionally, consideration has been given to assigning a separate disability rating for instability.  While the Veteran has reported that his right knee gives out on him and he frequently experiences instability and locking episodes, upon physical examination, there was no evidence of right knee instability, and no meniscus abnormalities were noted.  Therefore, a separate rating for instability cannot be assigned at this time.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Additional Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with 

employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The disability does not result in frequent hospitalization or result in marked interference with employment.  The symptoms of his right knee disability, which include painful motion, limitation of motion, and functional impairment, are contemplated in the applicable rating criteria.

Because the first prong of Thun has not been satisfied, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial disability rating of 20 percent, but no higher, for degenerative joint disease of the right knee is allowed, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


